Name: Commission Regulation (EC) NoÃ 351/2009 of 28Ã April 2009 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 29 of Regulation (EC) NoÃ 1282/2006
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 29.4.2009 EN Official Journal of the European Union L 108/3 COMMISSION REGULATION (EC) No 351/2009 of 28 April 2009 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 29 of Regulation (EC) No 1282/2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1282/2006 of 17 August 2006 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards export licences and export refunds in the case of milk and milk products (2), and in particular Article 33(2) thereof, Whereas: (1) Section 3 of Chapter III of Regulation (EC) No 1282/2006 determines the procedure for allocating export licences for certain milk products to be exported to the Dominican Republic under a quota opened for that country. (2) Applications submitted for the 2009/2010 quota year cover quantities greater than those available. As a result, allocation coefficients should be set for the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The quantities covered by export licence applications for the products referred to in Article 29(2) of Regulation (EC) No 1282/2006 submitted for the period 1 July 2009 to 30 June 2010 shall be multiplied by the following allocation coefficients:  0,575975 for applications submitted for the part of the quota referred to in Article 30(1)(a) of Regulation (EC) No 1282/2006,  0,336842 for applications submitted for the part of the quota referred to in Article 30(1)(b) of Regulation (EC) No 1282/2006. Article 2 This Regulation shall enter into force on 29 April 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 234, 29.8.2006, p. 4.